          Case 2:00-cr-00234-CAS Document 240 Filed 11/28/18 Page 1 of 1 Page ID #:510
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                            CRIMINAL MINUTES - GENERAL



 Case No.          CR00-234-CAS - 3                                                            Date    November 28, 2018
 Present: The Honorable            CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
 Interpreter       N/A - Not Present
         Catherine M. Jeang                       Not Present                          Amanda Bettinelli - Not Present
                Deputy Clerk              Court Reporter/Recorder, Tape                        Assistant U.S. Attorney

                U.S.A. v. Defendant(s):        Present Cust. Bond         Attorneys for Defendants:          Present App. Ret.

SOLORIO CAJERO VERONICA, PRO SE                 NOT     X
                        (IN CHAMBERS) - MOTION TO VACATE AND CORRECT A “LIFE SENTENCE” VIA 18
 Proceedings:           U.S.C. § 3582(c)(2) AND AMENDMENT 788 (Filed 03/12/2018)[238]


      Defendant has moved pro se pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to
the United States Sentencing Guidelines to have his sentence reduced.

       Although courts have discretion in § 3582(c)(2) proceedings to appoint counsel, “there is
no statutory or constitutional right to counsel for a § 3582(c) motion or hearing.” United States
v. Webb, 565 F.3d 789, 795 (11th Cir. 2009). Because defendant’s motion to have his sentence
reduced is without merit, the Court declines to exercise its discretion to appoint counsel. See
United States v. Richardson, 569 Fed. Appx. 504, 504-05 (9th Cir. 2014) (upholding
discretionary decision to not appoint counsel in § 3582(c) proceedings where “[a]ll of the
arguments [defendant] claims he could have presented with the benefit of counsel have either
been squarely rejected or severely undermined”).

      Defendant’s motion fails because he was sentenced to the applicable mandatory
minimum term of imprisonment. See United States v. Augustine, 712 F.3d 1290, 1295 (9th Cir.
2013), cert. denied, 134 S. Ct. 297 (2013) (“The district court . . . may not impose a sentence
below applicable . . . mandatory minimums” even if “Guidelines amendments lowered the range
applicable” to the defendant); see also United States v. Sykes, 658 F.3d 1140, 1148 (9th Cir.
2011) (“Because the mandatory statutory minimum sentence of 120 months applied to
[defendant] in his § 3582(c)(2) sentence modification proceeding, the district court in that
proceeding lacked the discretion to reduce [his] sentence below 120 months.”).

         Accordingly, the motion to reduce sentence is hereby denied.

         IT IS SO ORDERED.
                                                                                                      00      :      00

                                                                    Initials of Deputy Clerk               CMJ
cc: U.S. Probation
    U.S. Marshal
CR-11 (09/98)                                  CRIMINAL MINUTES - GENERAL                                                 Page 1 of 1
